 



Exhibit 10.1
Corrected Version Dated
October 10, 2007
Amendment and Supplement to Pipeline Lease Agreement
     This Amendment and Supplement to Pipeline Lease Agreement (this
“Amendment”) is made and entered into effective August 31, 2007, by and between
HEP Pipeline Assets, Limited Partnership, a Delaware limited partnership
(“HEP”), and Alon USA, LP, a Texas limited partnership (“Alon”). HEP and Alon
sometimes shall be referred to herein, collectively, as the “Parties.”
RECITALS
     A. On February 21, 1997, Navajo Pipeline Company, a Delaware corporation
(“Navajo”), and American Petrofina Pipe Line Company, a Delaware corporation
(“American Petrofina”), executed that certain Pipeline Lease Agreement pursuant
to which Navajo leased to American Petrofina certain undivided interests in the
capacity of Navajo’s 12” — 8” petroleum products pipeline that extends between
Orla, Texas and El Paso, Texas (said Pipeline Lease Agreement shall be
hereinafter referred to as the “Pipeline Lease Agreement”).
     B. Effective July 13, 2004, HEP became the owner of the pipeline that is
the subject of the Pipeline Lease Agreement and the successor-in-interest to all
of Navajo’s rights, interests, and obligations under the Pipeline Lease
Agreement.
     C. Effective July 31, 2000, Alon became the successor-in-interest to all of
American Petrofina’s rights, interests, and obligations under the Pipeline Lease
Agreement.
     D. HEP and Alon desire to amend and supplement certain provisions of the
Pipeline Lease Agreement that address leased pipeline capacity, lease terms, and
rent.
     NOW, THEREFORE, in exchange for the mutual covenants and other
considerations described in this Amendment, the receipt and sufficiency of which
are hereby acknowledged, HEP and Alon agree as follows:
     1. Definitions. As used in this Amendment, the term the “pipeline” shall
have the meaning ascribed to such term in Recital Paragraph A of the Pipeline
Lease Agreement. All other terms used, but not otherwise defined in this
Amendment, shall have the meanings ascribed to such terms in the Pipeline Lease
Agreement.
     2. Recitals Paragraphs. The Parties acknowledge and agree that the recital
paragraphs above are an integral part of this Amendment.
     3. Amendment to Initial Lease. The Parties acknowledge that, prior to this
Amendment, the Initial Lease was for a lease of an undivided interest in the
capacity of the pipeline equal to 7,500 barrels per day, and that the Initial
Lease Term would expire on August 31, 2008. The Parties agree that the Initial
Lease is amended such that, from September 1, 2008, the Initial Lease shall be a
lease of an undivided interest in the capacity of the pipeline equal to 5,000
barrels per day. The Parties further agree that the Initial Lease Term is
amended such that the expiration of the Initial Lease Term shall occur on
August 31, 2018. The Parties acknowledge

 



--------------------------------------------------------------------------------



 



and agree that the Initial Lease Renewal Option provided for in Section 4.A.2 of
the Pipeline Lease Agreement shall continue to exist, but that the second
sentence of Section 4.A.2 of the Pipeline Lease Agreement shall be amended to
read as follows: “Lessee may exercise the Initial Lease Renewal Option by
delivering Lessor written notice of the exercise of the Initial Lease Renewal
Option no later than August 31, 2017.”
     4. Option for Expansion Lease. During the period between September 1, 2008
and the expiration of the Initial Lease Term (as amended in the immediately
preceding section of this Amendment), Alon shall have the option to lease an
additional undivided interest in the capacity of the pipeline equal to 2,500
barrels per day. The option described in the preceding sentence shall be
hereinafter referred to as the “Expansion Option.” In order to exercise the
Expansion Option, Alon shall provide HEP with notice of the exercise of such
option at least sixty (60) days in advance of the date on which Alon desires to
commence the additional lease (hereinafter referred to as the “Expansion Lease”)
of an additional undivided interest in the capacity of the pipeline equal to
2,500 barrels per day. The commencement date of the term of any such Expansion
Lease shall be hereinafter referred to as the “Expansion Date,” and must be on
the first day of a calendar month. In the event that Alon exercises the
Expansion Option, the term of the Expansion Lease shall commence on the
Expansion Date and expire on the last day of the calendar month that immediately
precedes the tenth (10th) anniversary of the Expansion Date. For the sake of
clarity, the Expansion Lease provided for in this Section 4 of the Amendment
would be in addition to the Initial Lease (as amended in this Amendment), the
Second Lease, and the Option Lease provided for in the Pipeline Lease Agreement.
     5. Amendments to Rent Amount. Effective September 1, 2008, the Base Rent
and the Rent Amount for the Initial Lease shall be reduced to the amounts that
are two-thirds the Base Rent and Rent Amount, respectively, that were in effect
for the Initial Lease on July 31, 2008. In the event that Alon exercises the
Expansion Option, Alon shall pay to HEP rent for the Expansion Lease, in monthly
installments in advance, beginning on the Expansion Date, as follows: The Base
Rent and the Rent Amount for the Expansion Lease shall, effective on the
Expansion Date, be equal to the amounts that are fifty percent (50%) of the Base
Rent and Rent Amount, respectively, in effect for the Initial Lease during the
month when the Expansion Date occurs. The Rent Amount for the Initial Lease, the
Second Lease, the Option Lease, and any Expansion Lease shall be adjusted on
each anniversary of the Execution Month as provided in Section 5.B of the
Pipeline Lease Agreement (which is entitled “Base Rent Adjuster”).
     6. Exercise of Second Lease Renewal Option. Pursuant to Section 4(B)(2) of
the Pipeline Lease Agreement (which is entitled “Option to Renew”), Alon hereby
exercises the Second Lease Renewal Option, and the Second Lease Renewal Term
shall expire on July 31, 2020.
     7. Deletion of Section 24. Section 24 of the Pipeline Lease Agreement
(which is entitled “EARLIER TERMINATION”) is hereby deleted in its entirety from
the Pipeline Lease Agreement.
     8. Effect of Amendment. Except as provided herein, all of the provisions of
the Pipeline Lease Agreement shall be and remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, HEP and Alon have caused this Amendment to be executed
on the dates shown below, but effective as of August 31, 2007.

              HEP PIPELINE ASSETS, LIMITED PARTNERSHIP
 
       
 
  By:   HEP Pipeline GP, L.L.C.
 
      its General Partner,
 
       
 
  By:   Holly Energy Partners — Operating, L.P.
 
      its Sole Member
 
       
 
  By:    
 
       
 
      David G. Blair
 
      Senior Vice President
 
       
 
       
 
       
 
      Date of Signature
 
            ALON USA, LP
 
       
 
  By:   ALON USA, GP, LLC, a Delaware limited liability company, its General
Partner
 
     
 
       
 
  By:    
 
       
 
       
 
       
 
       
 
      Date of Signature

 